                                                                                    .~   -   .   ..
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of 1



                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                    v.                                              (For Offenses Committed On or After November 1, 1987)


                            Erick Velez-Perez                                       Case Number: 2:20-mj-8545

                                                                                    Federal Defenders
                                                                                    Defendant's Attorney


REGISTRATION NO. 94408298
THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Complaint
                                               ----""-------------------------
      was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                            Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                   I

•    The defendant has been found not guilty on count( s)
                                      -------------------
•    Count(s)
                       ------------------
                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                                     • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, February 18, 2020
                                                                            te of Imposition of Sentence
            f\t·,'\'
                                               -FILED
Received \
            h:\ I\.'<"

              DUSM
                       \rn . }
                          ~r,
                              \\
                                   '·



                                                                                  ORABLE RUTH B.L.,.1.~lYJ.\...ILJEZ MONTENEGRO
                                                  FEB l 8 2020
                                                                                ITED STATES MAGISTRATE JUDGE
                                            CLERK US       JHC1 ,;UuHT
                                                             ()I' CAUFORNIA
                                         SOUTHERN DIS 1                  PUTY
                                         BY·
Clerk's Office Cop                                                                                                              2:20-mj-8545
